Broyles, J.
1. There is no evidence in the record that the mayor who tried the defendant had offered a reward for violators of the ordinance that the defendant was charged with violating.
2. The evidence authorized the conviction of the accused.
*328Decided October 29, 1915.
Certiorari; from Terrell superior court — Judge Worrill. May 26, 1915.
M. J. Yeomans, H. A. Wilkinson, for plaintiff in error.
M. G. Edwards, contra.
3. Assignments of error not referred to in the brief of counsel for plaintiff in error are deemed abandoned.
4. The judge of the superior court did not err in overruling the certiorari. Judgment affirmed.